This conviction is for violating the local option law, the punishment assessed being a fine of $100 and sixty days imprisonment in the county jail.
The record before us shows that the court adjourned on the 15th day of February, 1908. The statement of facts was filed March 2, 1908. We find no order of the court authorizing the filing of statement of facts in vacation in the record.
Various objections to the orders of the commissioners court are in the record, but under an Act of the Thirtieth Legislature that went into effect August 11, 1907, which provides that contests of elections where the local option law was in force at the time the act was passed should be contested within sixty days, none of the objections to the orders can be considered. The record shows there was no civil contest of the local option law. For a discussion of this matter see Wilson v. State, 107 S.W. Rep. 818; Hardy v. State, 52 Tex.Crim. Rep.; 107 S.W. Rep. 547.
We furthermore hold there was no error in the court substituting complaint and information. The same comply in all respects with article 470 of the Code of Criminal Procedure. Withers v. State, 21 Texas Crim. App. 210; Strong v. State, 18 Texas Crim. App. 19; Schultz v. State, 15 Texas Crim. App. 258; Gillespie v. State, 16 Texas Crim. App. 641.
Finding no error in the record, the judgment is affirmed.
Affirmed.